Per Curiam,
The auditor distributing the fund in court rightly awarded the proceeds of the sheriff’s sale to the Forbes execution. On it the goods and chattels were seized on April 28,1915. The sheriff’s return is that he sold them on it. It was unquestionably the first lien upon them, and the sheriff’s return to the second writ was that he *590had sold them subject to the prior writ. Under the undisputed facts in the case the conclusion of the auditor and the learned court below was unquestionably correct.
Decree affirmed at the costs of the appellant.